18 Mich. App. 344 (1969)
170 N.W.2d 915
KRYVICKY
v.
HAMTRAMCK CIVIL SERVICE COMMISSION
Docket No. 6,050.
Michigan Court of Appeals.
Decided July 28, 1969.
Davidow & Davidow, for plaintiff.
S.J. Draganski, E.E. Torcellini, and M.J. Mozola, for defendants Hamtramck Civil Service Commission and City of Hamtramck.
Before: FITZGERALD, P.J., and LEVIN and T.M. BURNS, JJ.
PER CURIAM.
Emil Kryvicky had been a police officer with the city of Hamtramck since April 2, 1955. On September 7, 1966, while off duty, he went to a bar next door to the Hamtramck police station. Testimony given by the owner of the bar indicated that Kryvicky was annoying and molesting other patrons of the bar and had ignored the owner's requests to stop bothering the customers. The owner went to the police station to get help. Sergeant *345 Sitek, who was on duty, went next door to the bar and placed Kryvicky under arrest. He was taken to the police station and, after some commotion, was booked and charged with disorderly conduct. The municipal court of Hamtramck found him not guilty in a jury trial.
On November 18, 1966, following a hearing before the director of public safety for the city of Hamtramck, Emil Kryvicky was dismissed from the police department. He was found guilty of being under the influence of liquor, conduct unbecoming a police officer, insubordination or disrespect to a superior officer, and using coarse, profane or insolent language. Such conduct is violative of the rules and regulations of the Hamtramck police department.
Kryvicky appealed to the Hamtramck civil service commission and on January 17, 1967, following a hearing de novo, the action of the director of public safety was affirmed. An appeal was then taken to the Wayne county circuit court, alleging a total of twenty-five errors. The lower court analyzed each of the charged errors and dismissed most of them. It was held that the errors which did occur were not prejudicial and the record was sufficient to justify the dismissal order of the Hamtramck civil service commission.
The question with which we are concerned is whether the trial court was correct in ruling that the testimony adduced at the hearing before the commission was sufficient to justify a decision of dismissal.
The allegations of error made by appellant were comprehensively and properly analyzed, discussed, and ruled upon by the lower court. They lack substantial merit and we find no basis for reversal. The testimony during the hearing conducted by the Hamtramck civil service commission of the bar owner, *346 a customer of the bar and of several police officers present in the station when Kryvicky was booked and charged, if believed, was sufficient to warrant a dismissal of Officer Kryvicky from the police force.
Affirmed. No costs, a public question.